MEMORANDUM **
Raul Alberto Eguino-Torres, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Eguino-Torres’s motion to reopen as untimely because it was filed two and a half years after the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final order of removal), and Eguino-Torres did not provide sufficient evidence to show he was entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing motion to reopen can be equitably tolled “when petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
We lack jurisdiction to review the BIA’s May 27, 2005, order denying Eguino-Torres’s second motion because he failed to file a separate timely petition for review of that order. See 8 U.S.C. § 1252(b)(1); Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3, 1185 (9th Cir.2004).
*450PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.